Citation Nr: 1444026	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  07-36 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as a "nervous disorder," and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinea cruris, to include a claim for service connection for a skin disorder due to exposure to herbicides.

3.  Entitlement to service connection for L5-S1 intervertebral disc space narrowing, mild lumbar spondylosis, claimed as low back disorder.

4.  Entitlement to service connection for a left leg disorder, claimed as a bilateral leg disorder.

5.  Entitlement to service connection for bilateral hip disorder.

6.  Entitlement to an initial compensable rating for residuals of status post right tibia and fibula fracture.

7.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1971 to September 1973 and subsequent had military reserve service.  He served in the Republic of Vietnam from March 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2006 and April 2008 by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In its July 2006 rating decision the RO granted service connection for status post right tibia and fibula fracture, claimed as bilateral leg condition, and assigned a zero percent disability evaluation effective March 30, 2006.  The Board remanded the issues on appeal for additional development in August 2010 and May 2013.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include depression and PTSD, was not manifest during active service, a psychosis was not manifest within one year of service, and an acquired psychiatric disorder is not shown to have developed as a result of service.

2.  A chronic skin disorder, to include tinea cruris, was not manifest during active service and is not shown to have developed as a result of service or exposure to herbicides.

3.  A low back disorder, to include L5-S1 intervertebral disc space narrowing and mild lumbar spondylosis, was not manifest during active service, lumbar spine arthritis was not manifest within one year of service, and a low back disorder is not shown to have developed as a result of service.

4.  A left leg disorder, claimed as a bilateral leg disorder, was not manifest during active service, arthritis was not manifest within one year of service, and a left leg disorder is not shown to have developed as a result of service.

5.  A bilateral hip disorder was not manifest during active service, arthritis was not manifest within one year of service, and a bilateral hip disorder is not shown to have developed as a result of service.

6.  The evidence demonstrates that the Veteran's service-connected residuals of status post right tibia and fibula fracture are manifested by malunion with no more than moderate knee or ankle disability during periods of flare-up.

7.  The evidence of record does not show the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include depression and PTSD, was not incurred or aggravated as a result of active service and service connection for a psychosis may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  A chronic skin disorder, to include tinea cruris or as due to exposure to herbicides, was not incurred or aggravated as a result of active service and service connection for a skin disorder may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  A low back disorder, to include L5-S1 intervertebral disc space narrowing and mild lumbar spondylosis, was not incurred or aggravated as a result of active service and service connection for arthritis may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  A left leg disorder, claimed as a bilateral leg disorder, was not incurred or aggravated as a result of active service and service connection for arthritis may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  A bilateral hip disorder was not incurred or aggravated as a result of active service and service connection for arthritis may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for an increased 20 percent rating, but no higher, for residuals of status post right tibia and fibula fracture have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).

7.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in April 2006, September 2007, August 2010, December 2011.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private medical reports, Social Security Administration (SSA) records, and statements in support of the claim.  The development requested on remand in August 2010 and May 2013 has been substantially completed.  In May 2014, the Veteran was provided a copy of a March 2012 statement of the case (SSOC). VA efforts to obtain records of additional service treatment records identified by the Veteran were unsuccessful, including specific requests for any records associated with treatment the Veteran reported he received in 1974 and in the summer of 1975 at the Naval Hospital located at the Roosevelt Roads Naval Station in Ceiba, Puerto Rico.  The medical facility at the Naval Station in Mayport, Florida, identified as the successor facility for the Roosevelt Roads medical facility, also reported that they had no treatment records for the Veteran.  The Veteran replied to VA correspondence in June 2013 and stated that all private treatment records pertinent to his claims had been provided.  VA treatment records dated through August 2013 were obtained and added to the appellate record, including additional records dated in 2006.  A review of the added VA treatment records and those added to the record in August 2010 appears to include all available 2006 VA treatment reports pertinent to the issues on appeal.  

The Veteran was notified of the specific records VA was unable to obtain, of the efforts made to obtain those records, of the further action to be taken by VA with respect to the claim, and that he was ultimately responsible for providing the evidence.  His claims were re-adjudicated in the May 2014 SSOC.  In correspondence dated in May 2014 the Veteran reported that he had no additional evidence to submit in support of his claims.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The medical opinions requested upon Board remand have been substantially completed.  A VA psychiatric examination was conducted in September 2013 and a clarifying addendum opinion was provided in October 2013.  An October 2013 examination report addressed the Veteran's skin disorder claim and the examiner found that no biopsy was necessary because the diagnosis could be provided clinically.  The skin claim was also addressed in an April 2014 medical opinion.  The Veteran's back and lower extremity claims were adequately addressed by VA examinations in October 2013 and April 2014 and an April 2014 VA medical opinion.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2013).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA and INACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination as to whether evidence establishes that a veteran engaged in combat with the enemy must be resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Service connection can be granted for certain chronic diseases, including arthritis and psychosis, if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (2013).  Certain disorders, including chloracne or other acneform disease consistent with chloracne, for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  Diagnoses of mental disorders must conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Lay evidence presented by a Veteran concerning his continuity of symptoms after service may be considered credible, and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether evidence submitted by a veteran is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  The Court has held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court has also held that "[Doctors'] diagnoses can be no better than the facts alleged by appellant."  Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

Psychiatric and Skin Disorders

In this case, the Veteran contends that he currently has a present psychiatric disorder as a result active service, including PTSD as a result of combat.  In a VA Form 21-4142 that has been translated into English the Veteran stated that he had a spectacular fall in Vietnam on May 8, 1972, involving a period of hospitalization and a loss of consciousness, and the Board has therefore considered whether a psychiatric disorder results from any incident of service, to include a fall withy loss of consciousness.  

The Veteran also contends that he has a skin disorder as a result of service, including as due to herbicide exposure.  In addition, the record raises the possibility that a current skin disorder is secondary to or a manifestation of a psychiatric disorder.  Therefore, the Board has considered the claims for service connection for a skin disorder and a psychiatric disorder together, as some of the evidence overlaps. 

Service treatment records are negative for complaint, treatment, or diagnosis for a psychiatric disorder or for any indication of head trauma with loss of consciousness.  A June 1973 report noted itching to the groin and a July 1973 report noted blisters on the body.  Reports dated in July 1973 noted impressions of sweat gland abscess and inguinal chancre.  Service department examinations in June 1973, May 1977, November 1986, September 1991, and September 1994 revealed normal clinical evaluations of the skin and psychiatric system.  In associated reports of medical history the Veteran denied having or having ever had any skin diseases, depression, or nervous trouble of any sort.  Service records show the Veteran served in Vietnam from March 1972 to March 1973 and that his principal duty at that time was supply clerk.  His medals include the Vietnam Service Medal and the Republic of Vietnam Campaign Medal w/60 device.  

A December 2006 private medical report noted the Veteran had a chronic skin disorder likely due to Agent Orange exposure.  It was also noted that he reported having had an accident during service involving a fall with trauma to the head.  He reported a loss of consciousness and having awoken the next day with a cast on his leg and severe back pain.  The physician, R.A.C., M.D., noted the Veteran had a chronic skin disorder manifested by scaly skin to the neck, legs, and inguinal and genital areas.  It was further noted that he had signs and symptoms of PTSD, and that he reported emotional problems since service manifested by crying spells, episodes of anger, nightmares, and flashbacks of episodes of wartime.  His present physical condition, limitations, complications of back surgery in July 2006 had worsened his emotional status.

VA treatment records dated in March 2006 include an Agent Orange Registry Note that reported the Veteran's complaints including chronic low back pain since 1971 and mood changes since 2006.  It was noted he stated that since Vietnam he had been tense and nervous, and that over the past years he had felt depressed with weight loss and insomnia.  The examiner's assessment included chronic back pain after a fall in service.  A March 2006 VA psychiatry record included diagnoses of major depressive episode and alcohol abuse. 

In a September 2007 statement the Veteran reported that he experienced combat several times while in Vietnam involving attacks with bombs and small arms.  He stated that several persons had been killed or wounded, but that he could not remember their names.  In a December 2007 statement he reported that a soldier identified as "Adams" had gotten hit in a mortar attack on top of their bunker during night guard duties in approximately 1972.  A March 2008 service department report, in essence, found that there was no evidence that a soldier who died in April 1972 matched the profile identified by the Veteran.  

VA skin disease examination in February 2011 included a diagnosis of lichen simplex chronicus/prurigo nodularis.  The examiner found that the Veteran's lichen simplex chronicus/prurigo nodularis was not caused by or the result of active service and was not associated with exposure to herbicides.  

On VA PTSD examination in March 2011 the Veteran reported PTSD stressors related to being on guard duty at Long Binh in April 1972 when bunkers were attacked by mortars and a friend at another bunker was hurt.  The examiner found the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and provided an Axis I diagnosis of no mental disorder.  It was further noted the present examination did not support a finding that an underlying stressor was related to the Veteran's fear of hostile military or terrorist activity.  A September 2013 VA PTSD examination revealed no mental disorder upon psychiatric evaluation.  It was noted the appellate record was reviewed and that since 2006 there was only one report of depressed mood related to the death of the Veteran's father, but no evidence of psychiatric findings, psychiatric symptoms, psychopharmacotherapy, or any formal psychiatric treatment since 2006.

VA skin disorders examination in September 2013 included diagnoses of tinea versicolor, lichen simplex chronicus, and prurigo nodularis.  The examiner found the Veteran's skin disorder was less likely incurred in or caused by an in-service injury, event, or illness.  It was noted he had a neurodermatitis known as lichen simplex chronicus and prurigo nodularis which the exact etiology of the condition was not known, but was considered to be a manifestation of a neurosis.  These skin lesions were noted to be chronic and difficult to control, but it was further noted that if the underlying psychiatric condition is treated and controlled there is a great probability to improve and control the skin disorder.  The examiner, however, stated that the Veteran must be evaluated by a psychiatrist for a better definition of his underlying condition and its relation to his military service.  If the neurosis is related to service then the skin lesions are also related.  The present lesions were further found not to be related nor caused by exposure to Agent Orange.  It was noted that no biopsy was needed, at that time, because the diagnosis could be adequately provided clinically.  

An October 2013 VA PTSD examiner found, based on the review of the record, including the September 2013 VA skin disorders examination report, and after taking a psychiatric history and performing a mental status examination, that the Veteran did not fulfill any of the DSM-IV symptom criteria for a formal mental disorder.  It was noted that it was well known that neurodermatitis disorders, such as lichen simplex chronicus, may play a role in inducing a pruritic sensation with emotional tensions in predisposed individuals, but that the underlying pathophysiology was unknown.  It was further noted that there was a difference of opinion over the clinical use of the term "neurosis," and that it was not generally used as a diagnostic category by American psychologists and psychiatrists any longer.

An April 2014 VA medical opinion found that the Veteran's current skin disorders, tinea versicolor, lichen simplex chronicus, and prurigo nodularis, were less likely incurred in, caused by, or aggravated by the claimed in-service injury, event, or illness, to include as due to or a continuation of the blisters on body noted in service treatment records.  The examiner explained that the skin disorder manifest in service was an acute skin infection treated with incision, drainage, and oral antibiotics, as well as good hygiene.  There is no evidence of further recurrence and many subsequent physical examinations revealed a negative history of skin problems and normal clinical evaluations of the skin and lymphatics.  The relevant service treatment records were summarized in detail.  The examiner further noted that the September 2013 VA skin disorders examiner had not provided an etiology opinion regarding the Veteran's tinea versicolor.  That disorder was noted to be a fungal illness that caused a variably colored rash, dependent upon skin color, that was common in up to 50 percent of the population in tropical climates, and it was noted that these disorders did not cause blisters, just multiple discrete to confluent, macules (non-raised) on the trunk and proximal upper extremities.  

Based upon the evidence of record, the Board finds that an acquired psychiatric disorder, to include depression and PTSD, was not manifested during active service, no psychosis was manifested within one year of service, and no acquired psychiatric disorder is shown to have developed as a result of service.  The Board further finds that a chronic skin disorder, to include tinea cruris, was not manifest during active service and is not shown to have developed as a result of service or exposure to herbicides.  

The Veteran's reports as to having been exposed to combat during rocket and mortar attacks are also found to be consistent with the circumstances of his service.  He is also shown to have served in Vietnam and his exposure to herbicides is, to some extent, conceded.  There is no evidence, however, of a skin disease, such as chloracne, that has been recognized by VA regulations as associated with herbicide exposure.  There is no evidence of a psychosis manifest within the first post-service year.  The Board has considered each presumption addressing service connection, including the presumption of service connection for chronic disorders, to include a psychosis manifested within one year following service discharge, and presumptions based on exposure to herbicides.  No presumption of service connection warrants a favorable finding in this case.  

As to the issues of direct service connection, the March 2011 and October 2013 VA PTSD examination opinions are found to be persuasive in this case and show the Veteran has not met the applicable criteria for a diagnosis of any acquired psychiatric disorder during the course of this appeal.  The opinions of the February 2011, September 2013, and April 2014 VA examiners are also persuasive that the Veteran's present skin disorders, tinea versicolor, lichen simplex chronicus, and prurigo nodularis, were not caused by or the result of active service and did not develop as a result of exposure to herbicides.  

The examiners are shown to have conducted thorough examinations, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinions.  The Veteran's reported history of symptom onset was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although the available VA medical reports include conflicting opinions as to whether the Veteran has a present skin disorder that is a manifestation of a psychiatric disorder related to service, the Board finds that the opinion of the October 2013 VA examiner, a psychiatrist, is persuasive.  It is also significant to note that the September 2013 VA skin disorders examiner acknowledged that the Veteran must be evaluated by a psychiatrist for a better definition of his underlying condition and its relation to his military service.  This qualifying statement and the examiner's the use of a term, neurosis, that is shown to be a term no longer generally used as a diagnostic category by American psychologists and psychiatrists warrants a lesser degree of probative weight, to the extent the September 2013 opinion may be construed as indicating that psychiatric or skin disorders were incurred as a result of service.  The Court has held that the level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza, 7 Vet. App. at 506).

The Board also notes that the Veteran is competent to provide evidence as to observations and some medical matters.  However, his statements in this case are, at most, conclusory assertions that his present symptoms and presently manifest disabilities are related to service.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  The Veteran is not competent to diagnose any of the claimed disabilities on appeal nor to provide etiology opinions for any present disorder.  The etiology of psychiatric disorders and skin disease are complex matters requiring medical expertise.  While the Veteran is competent to report his symptoms, he cannot provide a diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  

The December 2006 opinion of Dr. R.A.C. stating that the Veteran had a chronic skin disorder likely due to Agent Orange exposure is found to be of no probative weight because no rationale was provided for the etiology opinion, and Dr. R.A.C. did not identify a clinical basis to support the diagnosis.  

The March 2006 VA diagnosis of major depressive episode and the December 2006 opinion of Dr. R.A.C. noting that the Veteran had signs and symptoms of PTSD with reported emotional problems since service manifested by crying spells, episodes of anger, nightmares, and flashbacks of episodes of wartime are also found to be of little to no probative weight.  Those findings are shown to have been provided based upon the Veteran's statements as to having experienced mood changes and emotional problems since service, but those statements were not made until after the Veteran submitted this claim, when more than 30 years had expired after his separation from active service.  The Veteran's statements, and provider opinions based on those statements, have little persuasive value.  See Swann, 5 Vet. App. at 233; Caluza, 7 Vet. App. at 511.  The Board finds his reports of having experienced psychiatric disorder symptoms since service are inconsistent with reserve component examination findings in May 1977, November 1986, September 1991, and September 1994.  The Veteran's own reports of medical history at the time of post-service examinations by several private providers contradict his current claims, as the notations uniformly reflect that the Veteran denied having ever had any depression or nervous trouble of any sort.  

The appellant implies an assertion that he has an acquired psychiatric disorder as a result of a head trauma sustained in service.  The Veteran's statements with regard to having experienced a head trauma with loss of consciousness in service are of little credibility or probative value.  The Veteran's statements are inconsistent with the service treatment evidence of record and the Veteran's reports of medical history over many years following his discharge from active service, including reports for purposes of his lengthy reserve service.  Those records show no history of a head injury.    

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The overwhelming preponderance of the evidence is against the claims for service connection for a psychiatric disorder or a skin disorder.  No further development is required.  The claims for entitlement to service connection for an acquired psychiatric disorder and for a chronic skin disorder must be denied.  


Low Back, Leg, and Hip Disorders

In this case, the Veteran contends that he has back, hip, and left leg disorders as a result of an injury during active service in 1972.  In statements provided in support of his claims he reported having had a spectacular fall in Vietnam on May 8, 1972, resulting in not only fractures to his right tibia and fibula but also back, hip, and left leg disorders with head trauma and loss of consciousness.  In a March 2014 statement he asserted that he had an additional accident involving the back during a period of ACDUTRA service in the summer of 1975.  

Service treatment records show that an August 1971 report of medical history associated with the Veteran's enlistment examination noted his report of occasional leg cramps with exercise.  Records are negative for complaint, treatment, or diagnosis for back, left leg, or hip disorders or for any injuries having been sustained in a fall during service in Vietnam.  A June 1972 report noted he sustained right tibia and fibula fractures when a pallet fell on his leg.  Service department examinations in June 1973, May 1977, November 1986, September 1991, and September 1994 revealed normal clinical evaluations of the spine and lower extremities.  In associated reports of medical history the Veteran denied having or having ever had any recurrent low back pain or periods of unconsciousness.  A June 1979 report noted the Veteran sustained injuries to both legs in a motor vehicle accident, but that the injuries were not incurred in the line of duty.  An X-ray study revealed no fracture in the left knee.  

An October 2006 private treatment report noted the Veteran complained of low back pain since 1972 and that he stated he had fallen and injured his back during service in Vietnam.  It was noted he underwent a laminectomy in July 2006.  The diagnoses included chronic lumbosacral strain, status post laminectomy for herniated nucleus pulposus and secondary post-surgical wound infection.  A November 2006 report associated with the Veteran's SSA disability claim noted the Veteran appeared to have leg shortening and osteoarthritis with decreased hip joint space.  Records show the Veteran reported working as an ironworker and a welder from 1990 to 2005.

A December 2006 private medical report noted the Veteran reported having had an accident during service involving a fall with trauma to the head, back, and legs.  He reported a loss of consciousness and having awoken the next day with a cast on his leg and severe back pain.  Dr. R.A.C. found his back problem started during service as a consequence of a fall that was so severe that it left him unconscious with a leg fracture.  Dr. R.A.C. did not identify any evidence reviewed, other than history provided by the Veteran.

VA treatment records dated in March 2006 noted the Veteran's complaints of chronic low back pain since 1971.  An examination revealed lumbar tenderness, but no swelling, redness, or increased temperature to the lower extremities.  The diagnoses included chronic low back pain and right leg pain.  The examiner's assessment included chronic back pain after a fall in service.  

On VA examination in April 2009 the Veteran denied having a left leg fracture or a bilateral leg condition.  It was noted he complained of chronic low back pain secondary to discogenic disease with lumbar radiculopathy to the left leg.  

An April 2009 private medical report noted the Veteran complained of low back pain since 1972 after a fall during service and that he stated he was initially treated conservatively and able to return to work as a civilian but that gradually his low back pain worsened and in July 2006 he underwent a laminectomy.  It was further noted that he was employed as an ironworker.  The diagnoses included failed-back syndrome status post laminectomy with possible recurrence.

VA examination in February 2011 noted the Veteran reported that he fractured his right tibia and fibula in a fall during service in Vietnam and that since then he had experienced constant low back pain.  The examiner noted he underwent a left L4-5 discectomy in 2006 and had a history of trauma to the bones from a standing high fall.  The Veteran complained of left hip pain when walking long distance, but that he did not report right hip pain.  The examiner noted that an August 2006 X-ray study revealed mild degenerative joint disease of the pelvis, but that a February 2010 study revealed no radiographic abnormalities.  The examiner's diagnoses included left hip degenerative joint disease, left L4-5 herniated nucleus pulposus status post left L4-L5 discectomy, lumbar spondylosis, lumbar degenerative disc disease, and left sciatic neuritis.  

It was noted that service treatment records were silent for low pain, hip, or left leg pain and that records showed the Veteran began to complain of low back pain in approximately 2005.  It was further noted that service treatment records showed only that he received treatment for a right tibia and fibula fracture during active service, and that the private medical opinions of record did not indicate they had reviewed these specific records before proving their opinions.  The examiner found the Veteran's left L4-5 herniated nucleus pulposus status post left L4-L5 discectomy, lumbar spondylosis, and lumbar degenerative disc disease, and left sciatic neuritis were less likely caused by or a result of military service.  The Veteran's left hip degenerative joint disease was found not to have been caused by or a result of military service, and to be secondary to the normal aging process.  

A September 2013 VA medical opinion noted that the appellate record and VA treatment and examination records had been reviewed.  It was noted that service treatment records were silent for low back pain, hip pain, or left leg pain, and that records showed the Veteran began to complain of low back pain in 2006, more than 30 years after his discharge from active service.  The examiner found that the Veteran's left L4-L5 herniated nucleus pulposus status post left L4-L5 discectomy in 2006, lumbar spondylosis, and lumbar degenerative disc disease were less likely caused by or a result of military service.  It was additionally noted that the Veteran had worked after service as an industrial machine mechanic and in welding and that these were physically demanding jobs to his low back area which makes one prone to discogenic disease.  The examiner specifically found the nature and etiology of the low back disorder in this case were more likely caused by the normal aging process. 

The examiner further noted that a bilateral hip X-ray study in February 2011 was normal, and that mild left hip degenerative joint disease seen on X-ray studies in August 2006 was less likely caused by or a result of military service.  The disorder was considered to be part of the normal aging process at the time of the Veteran's age at diagnosis.  No right hip pathology was found at the time of the evaluation.  The examiner stated that lumbar spine arthritis, left leg, and left hip disorders were less likely caused by or a result of military service and were less likely to have developed within one year of discharge from active service since there was no X-ray or clinical examination evidence.   The examiner also noted that the private medical opinions of Dr. R.A.C. and Dr. H.C.M. were reviewed, but that they were, in essence, not found to warrant significant medical weight because neither physician was shown to have reviewed service treatment records before providing their medical opinions.

An April 2014 VA medical opinion summarized the pertinent service treatment and post-service evidence of record, including the Veteran's March 2014 statement as to having a back accident during ACDUTRA service in the summer of 1975, and noted that records showed the mechanism of his May 8, 1972, injury involved a pallet falling on his leg.  The examiner found that the current low back, left leg, and bilateral hip disorders, including lumbar spondylosis, degenerative joint disease, lumbar degenerative disc disease and L4-L5 herniated nucleus pulposus status post L4-L5 discectomy in 2006, residuals of left sciatic neuritis, and left hip pain with mild degenerative joint disease were less likely incurred in or caused by or aggravated by the claimed in-service injury, event, or illness, to include the continuity of symptomatology and incurrence of an in-service fall which the Veteran contends was the onset of these condition.  

It was noted that no right hip diagnosis was warranted.  The examiner stated the rationale for the opinion included evidence of a fractured right tibia and fibula on in May 1972 involving injuries from a pallet falling on his leg, not as the result of his having fallen.  There was no fall and no associated back injury.  He also stated that multiple subsequent physicals noted only the history of the well-healed right tibia and fibula fracture in 1972, and that the evidence revealed he began to complain of low back pain in approximately 2005, more than 30 years after discharged from active service.  It was further noted, in essence, that the etiology opinions of Dr. R.A.C. and Dr. H.C.M did not warrant significant weight because they did not review military medical records before providing their medical opinions.  

Additionally, it was noted that VA treatment records were negative for complaints or treatment for residuals of the right tibial/fibula fracture before 2006, and that the Veteran denied right hip problems.  Although a left hip X-ray study in 2006 revealed mild degenerative joint disease and his present left hip pain was secondary to left hip his degenerative joint disease, the examiner found the left hip disorder was not caused by or a result of military service.  His left hip degenerative joint disease was found to be is secondary to the normal/natural aging process.  It was noted that the Veteran complained of right middle leg pain over the fracture area, but that he denied right leg instability and denied right knee or ankle symptoms.  An April 2009 VA examination had also revealed a full range of motion of the right knee and ankle.  The examiner further noted that there was no scientifically based medical literature that associates a well-healed lower leg fracture with thoracolumbar spine or hip disabilities.  

Based upon the evidence of record, the Board finds a low back disorder, to include L5-S1 intervertebral disc space narrowing and mild lumbar spondylosis, a left leg disorder, and a bilateral hip disorder were not manifest during active service and are not shown to have developed as a result of service.  Lumbar spine, left leg, and bilateral hip arthritis are not shown to have been manifest within one year of service.  The opinions of the February 2011, September 2013, and April 2014 VA examiners are found to be persuasive.  The examiners are shown to have conducted thorough examinations, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinions.  

Although a November 2006 SSA report noted the Veteran appeared to have leg shortening, more recent VA examinations found no evidence of leg shortening.  The records show that he walks with an antalgic gait and using a cane for ambulation; however, there is no evidence indicating that his present low back, left leg, of hip disorders developed as a result of an altered gait due to the service-connected residuals of right tibia and fibula fractures.  In fact, the persuasive medical opinions of record have associated the Veteran's low back, left leg, and hip disorders to the normal aging process.  The September 2013 examiner further noted that the Veteran is shown to have worked for many years after service in physically demanding occupations that made one prone to discogenic disease.  

Additionally, the Board finds that the Veteran's reports of having had back, left leg, or hip injuries in service, to include having sustained more severe injuries in a fall in May 1972 when his right tibia and fibula were fractured, and having had related symptoms that continued after service, are not credible.  These reports are inconsistent with the contemporaneous service treatment records documenting the mechanism of his May 1972 accident and with the subsequent service department examination findings, as well as, the Veteran's own service department reports of medical history, and reserve service records spanning a period of nearly 20 years following the Veteran's separation from active service.  

The Veteran's reports as to having sustained injuries in a fall from some height during active service are inconsistent with the contemporaneous evidence, which is assumed to be more accurate than the Veteran's memory of what he experienced some 40 years earlier.  The Veteran's statements are found to be of very low credible, so private and VA medical opinions shown to have been based upon such reports are also not credible.  See Swann, 5 Vet. App. at 233.  The etiology opinions of the March 2006 VA examiner and the October 2006 and December 2006 private examiners are of no probative weight.  Therefore, the claims for entitlement to service connection for low back, left leg, and bilateral hip disorders must be denied.  The preponderance of the evidence is against these claims.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2013).  The factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2013).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA regulations provide ratings for impairment of the tibia and fibula with nonunion and loose motion requiring a brace (40 percent), with malunion and marked knee or ankle disability (30 percent), with malunion and moderate knee or ankle disability (20 percent), and with malunion and mild knee or ankle disability (10 percent).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  The Rating Schedule does not define the terms "marked," "moderate," and "mild," and VA evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Court has also held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

In this case, the Veteran asserts that a compensable evaluation is warranted for his service-connected right leg disability.  Service treatment records show he sustained right tibia and fibula fractures in June 1972 when a pallet fell on his leg.  Physical examinations in June 1973, May 1977, March 1991, and September 1994 revealed normal clinical evaluations of the lower extremities.  Private treatment reports dated in October 2006 noted the Veteran reported working as an ironworker and a welder from 1990 to 2005.  A November 2006 SSA report noted the Veteran appeared to have leg shortening.  

On VA examination in April 2009 the Veteran complained of constant right leg pain since his tibia and fibula fracture during active service.  He stated he used a one point cane because of pain.  He took medication twice per day with fair response.  The examiner noted there was right leg motion from 0 to 140 degrees with no objective evidence of pain on active motion or following repetitive motion.  There was no additional limitation of motion after three repetitions.  Right ankle range of motion studies revealed dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 40 degrees.  There was no objective evidence of pain on active motion or following repetitive motion, and no additional limitation of motion after three repetitions.  An X-ray study revealed healed oblique fractures at the distal third of the right tibia and fibula.  No other bony, articular, or soft tissue abnormalities were identified.  It was noted the Veteran was unable to work due to a back disorder, and that his status post right tibia and fibula fractures prevented exercise and sports, had a moderate effect on chores, and had a mild effect on shopping, recreation, traveling, and driving.  

An April 2009 VA bone examination report noted the Veteran complained of pain to the right distal leg with flare-ups of severe pain weekly that resulted in difficulty walking.  The examiner noted there was evidence of right tibia and fibula deformity and malunion, but no evidence of leg shortening, angulation, loss of bone, false joint, or nonunion.  There were functional limits on standing and walking and it was noted he was able to stand for 15 to 30 minutes and walk for a quarter mile.  

VA examination in February 2011 noted the Veteran reported he fractured his right tibia and fibula in a fall during service in Vietnam.  The Veteran reported a history of trauma to the bones from a standing high fall.  There was no evidence of leg shortening or bone or joint abnormality.  The Veteran's gait was antalgic.  He used a cane for walking.  It was noted he was able to stand for 15 to 30 minutes and that he was unable to walk more than a few yards.  The diagnosis was residuals of right tibia and fibula fracture.  The examiner noted the disorder prevented exercise and sports, had a moderate effect on chores, shopping, recreation, traveling, bathing, dressing, toileting, and grooming, and had a mild effect on feeding.  

VA examination in September 2013 included a diagnosis of right tibiofibular fracture and residual exostosis.  The examiner noted there was no evidence of leg shortening, bone abnormality, joint abnormality, signs of active infection, affected weight bearing joint, evidence in the feet of abnormal weight bearing, evidence of genu recurvatum, constitutional signs of bone disease, or malunion of the os calcis or astragalus.  There was a functional limitation on standing with an ability to stand up to one hour, and a functional limitation on walking with an ability to walk more than a quarter of a mile but less than one mile.  It was noted that X-ray studies revealed old posttraumatic deformities of the midshaft of the tibia and distal third of the fibular shaft.  The examiner noted the disorder had significant general occupational effects with an impact on occupational activities due to pain.  The effects on usual daily activities were mild to chores, shopping, and exercise, but had no effects on other activities.

On VA examination in April 2014 the Veteran reported he had no pain to the right tibia and fibula area, but stated he had flare-ups that resulted in difficulty walking prolonged distances.  Right knee range of motion was from 0 to 140 degrees with no objective evidence of painful motion.  Joint stability testing was normal.  It was noted he used a cane as a normal mode of locomotion.  The examiner stated that the Veteran's right tibia/fibula fracture residuals did not produce any knee or ankle disability at that moment, but that it could significantly limit functional ability during flare-ups or when the joint is used over a period of time.  It was noted, however, that there was no evidence of weakness, fatigability, or incoordination at that moment and that opinions as to additional limitation due to pain would be speculative.

Based upon the evidence of record, the Board finds the Veteran's service-connected residuals of status post right tibia and fibula fracture are manifested by malunion with no more that moderate knee or ankle disability during periods of flare-up.  The April 2014 VA examiner's opinion is persuasive that during flare-ups the Veteran's right tibia/fibula fracture residuals could significantly limit functional ability.  The persuasive evidence of record, however, demonstrates no objective evidence of nonunion and loose motion requiring a brace, a marked knee or ankle disability, or right leg shortening.  

Although a November 2006 SSA report noted the Veteran "appeared" to have leg shortening, the subsequent VA examination are shown to have been more thorough and are found to be unequivocal that there was no evidence of leg shortening.  The April 2009 VA examiner noted there was evidence of right tibia and fibula deformity and malunion, but no evidence of leg shortening, angulation, loss of bone, false joint, or nonunion.  The February 2011 VA examination also noted there was no evidence of leg shortening or bone or joint abnormality.  VA examination in September 2013 revealed evidence of residuals of a right tibiofibular fracture and residual exostosis, no evidence of leg shortening, bone abnormality, joint abnormality, signs of active infection, affected weight bearing joint, evidence in the feet of abnormal weight bearing, evidence of genu recurvatum, constitutional signs of bone disease, or malunion of the os calcis or astragalus.  The April 2014 examiner noted the Veteran had right knee range of motion from 0 to 140 degrees with no objective evidence of painful motion.  It was specifically noted that joint stability testing was normal and that the right tibia/fibula fracture residuals did not produce any knee or ankle disability.

The Board finds that the criteria for an increased 20 percent rating, but no higher, for residuals of status post right tibia and fibula fracture are met.  There is no persuasive evidence, however, demonstrating that any higher, staged, or separate ratings are warranted.  

Extraschedular Rating Consideration

VA regulations provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2013).

There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds, in this case, that the Veteran's service-connected   adequately rated under the available schedular criteria, and that the findings of impairment resulting from the disability is well-documented.  The overall evidence of record is not indicative of a marked interference with employment.  In fact, an April 2009 VA examiner noted the Veteran was unable to work because of his nonservice-connected back disability.

The opinions of the April 2009, February 2011, September 2013, and April 2014 VA examiners as to the Veteran's right lower extremity impairment are found to be persuasive that this case does not present an exceptional or unusual disability picture with marked interference with employment as to render impractical the application of the regular schedular standards.  The rating criteria of diagnostic code 5262 adequately contemplate the extent of the Veteran's present disability including during periods of symptom flare-ups.  There is also no evidence of other related factors such as frequent periods of hospitalization due to these service-connected disabilities.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

TDIU Consideration

The Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2013).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2013).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

A review of the record in this case reveals that service connection has only been established for the residuals of status post right tibia and fibula fracture.  The Board finds that an increased 20 percent rating is warranted for this disability.  As the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met, however, the Board must consider whether referral for extraschedular consideration is warranted.  Based upon a thorough review of the entire record, the Board finds the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disability.  

The pertinent evidence of record shows that the Veteran worked as an ironworker and a welder from 1990 to 2005 and that in 2006 he underwent significant back surgery with subsequent medical complications for a nonservice-connected disability.  The April 2009 VA examiner noted the Veteran was unable to work due to a back disorder and that his residuals of right tibia and fibula fractures prevented exercise and sports.  It was noted, however, that his service-connected disability had only a moderate effect on chores and a mild effect on shopping, recreation, traveling, and driving.  The September 2013 examiner noted the disability had significant general occupational effects with an impact on occupational activities due to pain, but that the effects on usual daily activities were mild to chores, shopping, and exercise with no effects on other activities.  The April 2014 VA examiner found that the Veteran's right tibia/fibula fracture residuals did not demonstrate any present knee or ankle disability, but that it could significantly limit functional ability during flare-ups or when the joint is used over a period of time.  

The Board finds that, overall, the evidence demonstrates that during flare-ups the Veteran may have significant functional limits on standing and walking as a result of his service-connected right lower extremity disability, but that there is no indication the disorder would render him unable to secure and follow a substantially gainful occupation.  Records indicate the Veteran has managed his own iron working business and it may be presumed that he developed employment skills that would not require physically demanding activities.  Referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is not warranted.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as a "nervous disorder," and PTSD, is denied.

Entitlement to service connection for tinea cruris, to include a claim for service connection for a skin disorder due to exposure to herbicides, is denied.

Entitlement to service connection for L5-S1 intervertebral disc space narrowing, mild lumbar spondylosis, claimed as low back disorder, is denied.

Entitlement to service connection for a left leg disorder, claimed as a bilateral leg disorder, is denied.

Entitlement to service connection for bilateral hip disorder is denied.

Entitlement to an increased 20 percent rating for residuals of status post right tibia and fibula fracture is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a TDIU is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


